987 So.2d 206 (2008)
Eugene F. HOFFMAN, Appellant,
v.
WELLS FARGO BANK MINNESOTA, et al., Appellees.
No. 5D05-3142.
District Court of Appeal of Florida, Fifth District.
July 25, 2008.
Eugene F. Hoffman, Cocoa, pro se.
Cindy L. Runyan, of Echevarria, Codilis & Stawiarski, Tampa, for Appellee.
PLEUS, J.
Eugene Hoffman appeals an Amended Final Judgment of Mortgage Foreclosure in Rem. We affirm in all respects except with regard to the award of $375 attorney's fees for work performed in a related bankruptcy case. See Martinez v. Giacobbe, 951 So.2d 902 (Fla. 3d DCA 2007); Dvorak v. First Family Bank, 639 So.2d 1076 (Fla. 5th DCA 1994); Pastore-Borroto Dev., Inc. v. Marevista Apartments, M.B., Inc., 596 So.2d 526 (Fla. 3d DCA 1992); Fla. Fed. Sav. & Loan Ass'n v. Sanchez, 553 So.2d 1254 (Fla. 3d DCA 1989).
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT HEREWITH.
PALMER, C.J. and MONACO, J., concur.